Case 0:21-cv-60455-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 1 of 15




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                                   CASE NO.
  JEREMY THOMPSON,

          Plaintiff,

  v.                                               COMPLAINT AND TRIAL BY JURY
                                                   DEMAND
  LOBEL FINANCIAL CORPORATION
  AND JOHN DOES I-X.

          Defendants.



                                        NATURE OF ACTION

          1.      Plaintiff, Jeremy Thompson, brings this action against Lobel Financial

  Corporation, Inc. (“Lobel”) and John Does I-X (“Does I-X”) (collectively, “Defendants”)

  pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., the

  Florida Consumer Collection Practices Act (“FCCPA”), Fla. Stat. § 559.55 et seq., as well as the

  Uniform Commercial Code (“UCC”), Fla. Stat. § 679.101 et seq.

                                    JURISDICTION AND VENUE

          2.      This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d), 28 U.S.C. § 1367,

  and 28 U.S.C. § 1331.

          3.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where the acts

  and transactions giving rise to Plaintiff’s action occurred in this district, where Plaintiff resides in

  this district, and where Defendants transact business in this district.

                        THE FAIR DEBT COLLECTION PRACTICES ACT

         4.       Congress enacted the FDCPA to “eliminate abusive debt collection practices, to

  ensure that debt collectors who abstain from such practices are not competitively disadvantaged,

                                                     1
Case 0:21-cv-60455-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 2 of 15




  and to promote consistent state action to protect consumers.” Jerman v. Carlisle, McNellie, Rini,

  Kramer & Ulrich LPA, 559 U.S. 573, 577 (2010) (citing 15 U.S.C. § 1692(e)).

         5.      “Repossession companies are ordinarily beyond the scope of the FDCPA. The

  exception to this general rule is set forth in section 1692f(6).” Mkhitaryan v. U.S. Bancorp, No.

  2:11-CV-1055 JCM CWH, 2012 WL 6204840, at *3 (D. Nev. Dec. 12, 2012) (quoting Clark v.

  Auto Recovery Bureau Conn., Inc., 889 F. Supp. 543, 546 (D. Conn. 1994)).

         6.      Section 1692f(6) prohibits “[t]aking or threatening to take any nonjudicial action

  to effect dispossession or disablement of property if—(A) there is no present right to possession

  of the property claimed as collateral through an enforceable security interest.” 15 U.S.C. §

  1692f(6).

         7.      “In order to determine whether the secured party had a ‘present right’ to

  possession of the collateral, the court must look to state law regarding security interest.”

  Mkhitaryan, 2012 WL 6204840, at *4 (quoting Pflueger v. Auto Fin. Grp., Inc., No. CV-97-9499

  CAS(CTX), 1999 WL 33740813, at *5 (C.D. Cal. Apr. 26, 1999)).

         8.      Florida law provides that secured parties may take possession of collateral

  without judicial action so long as there is no “breach of the peace.” Fla. Stat § 679.609(2)(b).

         9.      However, if collateral cannot be repossessed without a breach of the peace, a

  party must get a court order to take possession of the collateral. Fla. Stat. § 679.609(2)(a).

         10.     A repossession agent breaches the peace if it takes property over the protest of a

  debtor or his family. See Hopkins v. First Union Bank of Savannah, 193 Ga. App. 109, 110, 387

  S.E.2d 144, 146 (1989).

         11.     Moreover, a repossession agent breaches the peace if it damages a debtor’s

  property during a repossession, and creditors are liable for any damage negligently done to



                                                    2
Case 0:21-cv-60455-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 3 of 15




  collateral during a repossession. Quest v. Barnett Bank of Pensacola, 397 So. 2d 1020, 1024

  (Fla. Dist. Ct. App. 1981).

                                THE UNIFORM COMMERCIAL CODE

         12.     The UCC specifically mandates that a “creditor may not breach the peace during

  self-help repossession.” Seibel v. Soc’y Lease, Inc., 969 F. Supp. 713, 718 (M.D. Fla. 1997); see

  also Quest v. Barnett Bank of Pensacola, 397 So. 2d 1020, 1023 (Fla. Dist. Ct. App. 1981)

  (“This statute has been construed as providing a creditor a very limited right of possession.”).

         13.     “The statute makes it clear that a creditor runs the risk of serious liability if he

  proceeds with a self-help repossession when there is a serious objection by the debtor.” In re 53

  Foot Trawler Pegasus, No. 608-CV-117-ORL-18DAB, 2008 WL 4938345, at *5 (M.D. Fla.

  Nov. 18, 2008).

         14.     “Consent must be freely given to enter the property of a debtor in order to

  repossess; the debtor may revoke the right to self-help repossession by objecting to the

  repossession.” Id. at *4.

               THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

         15.     Like the FDCPA, the FCCPA, Florida’s consumer protection statute, was enacted

  as a means of regulating the activities of consumer collection agencies within the state. LeBlanc

  v. Unifund CCR Partners, 601 F.3d 1185, 1190 (11th Cir. 2010).

         16.     “The FCCPA is to be construed in a manner that is protective of the consumer.”

  Laughlin v. Household Bank, Ltd., 969 So. 2d 509, 512 (Fla. 1st Dist. App. 2007). With this in

  mind, the FCCPA is meant to be read, “in addition to the requirements and regulations of [the

  FDCPA].” Fla. Stat. § 559.552. “In the event of any inconsistency between any provision of




                                                   3
Case 0:21-cv-60455-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 4 of 15




  this part and any provision of the federal act, the provision which is more protective of the

  consumer or debtor shall prevail.” Id.

         17.     The FCCPA provides that “[i]n collecting consumer debts, no person

  shall…[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

  legitimate, or assert the existence of some other legal right when such person knows that the

  right does not exist.” Fla. Stat. § 559.72(9).

         18.     “To establish a violation under the [FCCPA], Florida Statute Section 559.72(9), it

  must be shown that a legal right that did not exist was asserted and that the person had actual

  knowledge that the right did not exist.” Pollock v. Bay Area Credit Serv., LLC, 08-61101-CIV,

  2009 WL 2475167, at *9 (S.D. Fla. Aug. 13, 2009).

         19.     In addition to actual and statutory damages, the FCCPA also provides for punitive

  damages. “It clearly appears to have been the intent of the Legislature to provide a remedy for a

  class of injury where damages are difficult to prove and at the same time provide a penalty to

  dissuade parties . . . from engaging in collection practices which may have been heretofore

  tolerated industry wide.” Laughlin, 969 So. 2d at 513 (quoting Harris, 338 So. 2d at 200).

                                               PARTIES

         20.     Plaintiff is a natural persons who at all relevant times resided in Jacksonville,

  Florida.

         21.     Plaintiff is a natural person allegedly obligated to pay a debt asserted to be owed

  or due to Lobel.

         22.     Plaintiff’s alleged obligation arises from a transaction in which the money,

  property, insurance, or services that are the subject of the transaction were incurred primarily for

  personal, family, or household purposes—namely, a personal automobile loan (the “Debt”).



                                                   4
Case 0:21-cv-60455-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 5 of 15




          23.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

          24.     Plaintiff is a “consumer” as defined by Fla. Stat. § 559.55(8).

          25.     Plaintiff is a “consumer debtor” as defined by Fla. Stat. § 679.1021(v)

          26.     Lobel is a California Corporation engaged in the financing of automobiles in the

  state of Florida.

          27.     Lobel is a “secured party” as defined by Fla. Stat. § 679.1021(ttt).

          28.     Lobel is an entity who at all relevant times was engaged, by use of the mails and

  telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by Fla. Stat.

  § 559.55(6).

          29.     Lobel is a “debt collector” as defined by Fla. Stat. § 559.55(7).

          30.     Does I-X are persons or entities that at all relevant times were acting as

  repossession agents working at the behest of Lobel.

          31.     Plaintiff is ignorant of the true names and/or capacities, whether individual,

  partnership, limited partnership, corporate, or otherwise, of the defendants sued herein as Does I-

  X, and therefore sues such defendants by such fictitious names until such times as their true

  names and/or capacities are ascertained.

          32.         At all relevant times, Does I-X were entities or persons using instrumentalities of

  interstate commerce or the mails in any business the principal purpose of which is the

  enforcement of security interests.

          33.     Does I-X are “debt collectors” as defined by 15 U.S.C. § 1692a(6).

          34.     Does I-X are “debt collectors” as defined by Fla. Stat. § 559.55(7).




                                                      5
Case 0:21-cv-60455-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 6 of 15




                                      FACTUAL ALLEGATIONS

         35.        In February of 2019, Plaintiff purchased a 2013 BMW 3 Series (the “Vehicle”)

  from non-party Venmotors, LLC.

         36.        Plaintiff purchased the Vehicle on credit.

         37.        In connection with the transaction, Plaintiff executed a Retail Installment Sales

  Contract with which was subsequently assigned to Lobel.

         38.        As part of the transaction, Lobel obtained a security interest in the Vehicle.

         39.        The Vehicle constitutes “collateral” as defined by Fla. Stat. § 679.1021(1)(l).

         40.        Plaintiff purchased and used the Vehicle for his own personal, family, and

  household use.

         41.        The Vehicle constitutes “consumer goods” as defined by Fla. Stat. §

  679.1021(1)(w).

         42.        On or before March 17, 2020, Lobel hired Does I-X to repossess the Vehicle.

         43.        On or about March 17, 2020, at 2 A.M. Does I-X went to Plaintiff’s home to

  repossess the Vehicle.

         44.        Plaintiff noticed Does I-X’s arrival and immediately protested the repossession

  unequivocally.

         45.        Plaintiff protested the repossession before Does I-X could complete the

  repossession.

         46.        Plaintiff entered the vehicle and would not leave.

         47.        One of Does I-X’s employees physically struggled with Plaintiff over the

  vehicle’s door.




                                                      6
Case 0:21-cv-60455-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 7 of 15




         48.     Thereafter, Does I-X lifted the vehicle while Plaintiff occupied it, and repossessed

  it over Plaintiff’s unequivocal objection.

                                        COUNT I
                             VIOLATION OF 15 U.S.C. § 1692f(6)(A)
                                        DOES I-X

         49.     Florida law provides that secured parties may take possession of collateral

  without judicial action so long as there is no “breach of the peace.” Fla. Stat § 679.609(2)(b).

         50.     A repossession agent breaches the peace if he continues with a repossession over

  a consumer’s protest. See Marcus v. McCollum, 394 F.3d 813, 820 (10th Cir. 2004); Dixon v.

  Ford Motor Credit Co., 72 Ill. App. 3d 983, 988, 391 N.E.2d 493, 497 (1979); Hollibush v. Ford

  Motor Credit Co., 179 Wis. 2d 799, 812, 508 N.W.2d 449, 455 (Ct. App. 1993) (“We conclude

  that the undisputed fact is that Hollibush or her fiancé told FMCC’s agent that he was not to

  repossess the vehicle, and that he nonetheless did so. We conclude that this constitutes a breach

  of the peace.”); Ford Motor Credit Co. v. Cole, 503 S.W.2d 853, 855 (Tex. Civ. App. 1973),

  dismissed (Apr. 3, 1974) (because consumer protested repossession secured party was forced to

  either go to court or repossess vehicle at time when the consumer would not notice and protest);

  Census Fed. Credit Union v. Wann, 403 N.E.2d 348, 352 (Ind. Ct. App. 1980) (“[I]f [a]

  repossession is verbally or otherwise contested at the actual time of and in the immediate vicinity

  of the attempted repossession by the defaulting party or other person in control of the chattel, the

  secured party must desist and pursue his remedy in court.”); First & Farmers Bank of Somerset,

  Inc. v. Henderson, 763 S.W.2d 137, 140 (Ky. Ct. App. 1988) (“[I]t is clear that repossession in

  the face of the debtor’s objection constitutes a breach of the peace.”); Morris v. First Nat. Bank

  & Tr. Co. of Ravenna, 21 Ohio St. 2d 25, 30, 254 N.E.2d 683, 686 (1970); Hopkins v. First

  Union Bank of Savannah, 193 Ga. App. 109, 110, 387 S.E.2d 144, 146 (1989) (agreeing with

  most courts that repossession in the face of a debtor’s oral protest constitutes a breach of the

                                                   7
Case 0:21-cv-60455-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 8 of 15




  peace); Martin v. Dorn Equip. Co., 250 Mont. 422, 427, 821 P.2d 1025, 1028 (1991) (quoting J.

  Sheldon & R. Sable, Repossessions, § 6.3 (1988)) (“ ‘[T]he general rule is that the creditor

  cannot . . . seize any property over the debtor’s objections.’ ”).

          51.      “To avoid a breach of the peace, a recovery agent should retreat from a recovery

  when there is a confrontation.” Florida Department of Agriculture and Consumer Services,

  Recovery Agent Handbook 8 (2019).

          52.      Does I-X breached the peace by continuing their repossession in the face of

  Plaintiff’s protest.

          53.      Once Does I-X breached the peace, they lost the right to continue with their

  repossession.

          54.      Does I-X violated 15 U.S.C. § 1692f(6)(A) by taking non-judicial action to effect

  dispossession of Plaintiff’s property where the property was exempt by law from such

  dispossession.

          WHEREFORE, the Plaintiff prays for relief and judgment, as follows:

                a) Adjudging that Does I-X violated 15 U.S.C. § 1692f(6)(A);

                b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A), in

                   the amount of $1,000.00;

                c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

                d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                   pursuant to 15 U.S.C. § 1692k(a)(3);

                e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                   law; and

                f) Awarding such other and further relief as the Court may deem proper.



                                                     8
Case 0:21-cv-60455-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 9 of 15




                                        COUNT II
                             VIOLATION OF FLA. STAT. § 559.72(9)
                                        DOES I-X

         55.      Does I-X had no right to continue with its repossession after Plaintiff protested

  the repossession and the peace was breached, but it attempted to do so anyway.

         56.      Does I-X violated Fla. Stat. § 559.72(9) by asserting the existence of a legal right

  it knew not to exist.

         WHEREFORE, Plaintiff prays for relief and judgment, as follows:

               a) Adjudging that Does I-X violated Fla. Stat. § 559.72(9);

               b) Awarding Plaintiff statutory damages, pursuant to Fla. Stat. § 559.77(2), in the

                  amount of $1,000.00;

               c) Awarding Plaintiff actual damages, pursuant to Fla. Stat. § 559.77(2);

               d) Awarding Plaintiff punitive damages, pursuant to Fla. Stat. § 559.77(2);

               e) Awarding Plaintiff such equitable relief as the Court deems necessary or proper,

                  including enjoining Does I-X from further violations of the FCCPA, pursuant to

                  Fla. Stat. § 559.77(2);

               f) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                  pursuant to Fla. Stat. § 559.77(2);

               g) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                  law; and

               h) Awarding such other and further relief as the Court may deem just and proper.

                                        COUNT III
                              VIOLATION OF FLA. STAT. § 679.609
                                         LOBEL

         57.      A secured party violates Fla. Stat. § 679.609 when its repossession agents breach

  the peace while attempting to repossess collateral.

                                                    9
Case 0:21-cv-60455-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 10 of 15




          58.      Secured creditors have a non-delegable duty not to breach the peace when they

   repossess secured collateral. The courts may find them liable for the acts of independent

   contractors who breach the peace in the course of repossessing secured collateral. Sammons v.

   Broward Bank, 599 So. 2d 1018, 1019 (Fla. Dist. Ct. App. 1992); Fla. Stat. § 697.609 at Official

   Comment 3; see also Binion v. Fletcher Jones of Chicago, Ltd., 2014 IL App (1st) 131710-U, ¶

   19; see also DeMary v. Rieker, 302 N.J. Super. 208, 695 A.2d 294 (App. Div. 1997); Williamson

   v. Fowler Toyota, Inc., 1998 OK 14, 956 P.2d 858; Nichols v. Metro. Bank, 435 N.W.2d 637,

   640 (Minn. Ct. App. 1989); MBank El Paso, N.A. v. Sanchez, 836 S.W.2d 151, 154 (Tex. 1992).

          59.      Nonetheless, Lobel’s repossession agents breached the peace by continuing their

   repossession in the face of Plaintiff protest.

          60.      Lobel violated Fla. Stat. § 679.609 when its repossession agents breached the

   peace while attempting to repossess the Vehicle.

          WHEREFORE, Plaintiff prays for relief and judgment, as follows:

                a) Adjudging that Lobel violated Fla. Stat. § 679.609;

                b) Awarding Plaintiff statutory damages pursuant to Fla. Stat. § 679.625(3)(b);

                c) Awarding Plaintiff actual damages, pursuant to Fla. Stat. § 679.625(2);

                d) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                   law; and

                e) Awarding such other and further relief as the Court may deem proper.

                                         COUNT IV
                              VIOLATION OF FLA. STAT. § 559.72(9)
                                          LOBEL

          61.      Does I-X had no right to continue with its repossession after Plaintiff protested

   the repossession and the peace was breached, but it attempted to do so anyway.



                                                    10
Case 0:21-cv-60455-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 11 of 15




          62.      Does I-X violated Fla. Stat. § 559.72(9) by asserting the existence of a legal right

   known not to exist.

          63.      Secured creditors have a non-delegable duty not to breach the peace when they

   repossess secured collateral. The courts may find them liable for the acts of independent

   contractors who breach the peace in the course of repossessing secured collateral. Sammons v.

   Broward Bank, 599 So. 2d 1018, 1019 (Fla. Dist. Ct. App. 1992); Fla. Stat. § 697.609 at Official

   Comment 3; see also Binion v. Fletcher Jones of Chicago, Ltd., 2014 IL App (1st) 131710-U, ¶

   19; see also DeMary v. Rieker, 302 N.J. Super. 208, 695 A.2d 294 (App. Div. 1997); Williamson

   v. Fowler Toyota, Inc., 1998 OK 14, 956 P.2d 858; Nichols v. Metro. Bank, 435 N.W.2d 637,

   640 (Minn. Ct. App. 1989); MBank El Paso, N.A. v. Sanchez, 836 S.W.2d 151, 154 (Tex. 1992).

          64.      As the secured party that hired Does I-X, Lobel is liable for Does I-X’s violation

   of Fla. Stat. § 559.72(9). Fla. Stat. § 697.609 at Official Comment 3.

          WHEREFORE, Plaintiff prays for relief and judgment, as follows:

                a) Adjudging that Does I-X violated Fla. Stat. § 559.72(9);

                b) Adjudging that Lobel, as the secured party that hired Does I-X, is liable for Does

                   I-X’s violation of Fla. Stat. § 559.72(9);

                c) Awarding Plaintiff statutory damages, pursuant to Fla. Stat. § 559.77(2), in the

                   amount of $1,000.00;

                d) Awarding Plaintiff actual damages, pursuant to Fla. Stat. § 559.77(2);

                e) Awarding Plaintiff punitive damages, pursuant to Fla. Stat. § 559.77(2);

                f) Awarding Plaintiff such equitable relief as the Court deems necessary or proper,

                   including enjoining Lobel from further violations of the FCCPA, pursuant to Fla.

                   Stat. § 559.77(2);



                                                     11
Case 0:21-cv-60455-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 12 of 15




                g) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                   pursuant to Fla. Stat. § 559.77(2);

                h) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                   law; and

                i) Awarding such other and further relief as the Court may deem just and proper.

                                          COUNT V
                               VIOLATION OF 15 U.S.C. § 1692f(6)(A)
                                           LOBEL

          65.      Florida law provides that secured parties may take possession of collateral

   without judicial action so long as there is no “breach of the peace.” Fla. Stat § 679.609(2)(b).

          66.      A repossession agent breaches the peace if he continues with a repossession over

   a consumer’s protest. See Marcus v. McCollum, 394 F.3d 813, 820 (10th Cir. 2004); Dixon v.

   Ford Motor Credit Co., 72 Ill. App. 3d 983, 988, 391 N.E.2d 493, 497 (1979); Hollibush v. Ford

   Motor Credit Co., 179 Wis. 2d 799, 812, 508 N.W.2d 449, 455 (Ct. App. 1993) (“We conclude

   that the undisputed fact is that Hollibush or her fiancé told FMCC’s agent that he was not to

   repossess the vehicle, and that he nonetheless did so. We conclude that this constitutes a breach

   of the peace.”); Ford Motor Credit Co. v. Cole, 503 S.W.2d 853, 855 (Tex. Civ. App. 1973),

   dismissed (Apr. 3, 1974) (because consumer protested repossession secured party was forced to

   either go to court or repossess vehicle at time when the consumer would not notice and protest);

   Census Fed. Credit Union v. Wann, 403 N.E.2d 348, 352 (Ind. Ct. App. 1980) (“[I]f [a]

   repossession is verbally or otherwise contested at the actual time of and in the immediate vicinity

   of the attempted repossession by the defaulting party or other person in control of the chattel, the

   secured party must desist and pursue his remedy in court.”); First & Farmers Bank of Somerset,

   Inc. v. Henderson, 763 S.W.2d 137, 140 (Ky. Ct. App. 1988) (“[I]t is clear that repossession in

   the face of the debtor’s objection constitutes a breach of the peace.”); Morris v. First Nat. Bank

                                                     12
Case 0:21-cv-60455-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 13 of 15




   & Tr. Co. of Ravenna, 21 Ohio St. 2d 25, 30, 254 N.E.2d 683, 686 (1970); Hopkins v. First

   Union Bank of Savannah, 193 Ga. App. 109, 110, 387 S.E.2d 144, 146 (1989) (agreeing with

   most courts that repossession in the face of a debtor’s oral protest constitutes a breach of the

   peace); Martin v. Dorn Equip. Co., 250 Mont. 422, 427, 821 P.2d 1025, 1028 (1991) (quoting J.

   Sheldon & R. Sable, Repossessions, § 6.3 (1988)) (“ ‘[T]he general rule is that the creditor

   cannot . . . seize any property over the debtor’s objections.’ ”).

          67.       “To avoid a breach of the peace, a recovery agent should retreat from a recovery

   when there is a confrontation.” Florida Department of Agriculture and Consumer Services,

   Recovery Agent Handbook 8 (2019).

          68.       Lobel’s repossession agents, Does I-X, breached the peace by continuing their

   repossession in the face of Plaintiff’s protest.

          69.       Once Does I-X breached the peace, they lost the right to continue with their

   repossession.

          70.       Does I-X violated 15 U.S.C. § 1692f(6)(A) by taking non-judicial action to effect

   dispossession of Plaintiff’s property where the property was exempt by law from such

   dispossession.

          71.       Secured creditors have a non-delegable duty not to breach the peace when they

   repossess secured collateral. The courts may find them liable for the acts of independent

   contractors who breach the peace in the course of repossessing secured collateral. Sammons v.

   Broward Bank, 599 So. 2d 1018, 1019 (Fla. Dist. Ct. App. 1992); Fla. Stat. § 697.609 at Official

   Comment 3; see also Binion v. Fletcher Jones of Chicago, Ltd., 2014 IL App (1st) 131710-U, ¶

   19; see also DeMary v. Rieker, 302 N.J. Super. 208, 695 A.2d 294 (App. Div. 1997); Williamson




                                                      13
Case 0:21-cv-60455-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 14 of 15




   v. Fowler Toyota, Inc., 1998 OK 14, 956 P.2d 858; Nichols v. Metro. Bank, 435 N.W.2d 637,

   640 (Minn. Ct. App. 1989); MBank El Paso, N.A. v. Sanchez, 836 S.W.2d 151, 154 (Tex. 1992).

          72.      As the secured party that hired Does I-X, Lobel is liable for Does I-X’s FDCPA

   violation. Fla. Stat. § 697.609 at Official Comment 3

          WHEREFORE, the Plaintiff prays for relief and judgment, as follows:

                a) Adjudging that Does I-X violated 15 U.S.C. § 1692f(6)(A);

                b) Adjudging that Lobel, as the secured party that hired Does I-X, is liable for Does

                   I-X’s FDCPA violation;

                c) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A), in

                   the amount of $1,000.00;

                d) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

                e) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                   pursuant to 15 U.S.C. § 1692k(a)(3);

                f) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                   law; and

                g) Awarding such other and further relief as the Court may deem proper.

                                            TRIAL BY JURY

          65.      Plaintiff is entitled to and hereby demand a trial by jury.

   Dated: February 26, 2021.
                                                  Respectfully submitted,

                                                  /s/ Alex D. Weisberg
                                                  Alex D. Weisberg
                                                  FBN: 0566551
                                                  Weisberg Consumer Law Group, PA
                                                  Attorneys for Plaintiff
                                                  5846 S. Flamingo Rd, Ste. 290
                                                  Cooper City, FL 33330


                                                     14
Case 0:21-cv-60455-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 15 of 15




                                      (954) 212-2184
                                      (866) 577-0963 fax
                                      aweisberg@afclaw.com

                                      Correspondence address:
                                      Thompson Consumer Law Group, PC
                                      5235 E. Southern Ave. D106-618
                                      Mesa, AZ 85206




                                        15
